PER CURIAM.
Epitomized Opinion
This was an action of ejection brought by Green-baum. the owner of certain real estate in Summit county. Greenbaum had leased said premises for five years .to one Sekicki who in turn assigned the lease to one Nesit, who in turn sublet the same to the defendant, Steve Milas. The lease also contained an option clause for a renewal for a further term nf two yea’-s The written lease was made to the lessee and his heirs, executors and assigns, but the option or renewal clause did not use these words. As the defendant retained the possession of the premises after the expiration of the lease, this action was brought bv plaintiff, who claimed that the defendant had no right to hold the premises under the option. Plaintiff also claimed that defendant shou1* have tendered him a new lease at the time for the expiration of the old. As the lower court held for the defendant, pla’ntiff prosecuted err"’' In sustaining the judgment of the lower court the Court of Appeals held:
1. Under an option supported by a consideration :r Ihe absence o+ words oí assignability, said option is assignable and the assignee of the original lessee has a right to take advantage of such renewal clause if it is done properly and in due time.
2. An option giving a right to renew or a right to extend a lease are synonymous and in either case amount to a present demise and covenant running with the land, and automatically gives to the assignees of said lessee the right of the additional term without a tender of a new lease.
3. The question as to whether the assignee of the lessee gave the lessor notice of his intention to extend a lease is a question of fact for the jury to be determined by the cix-cumstances of each case.